


EXHIBIT 10.10


Description of Arrangement for Directors Fees


The table below sets forth the amount of fees payable to outside directors of
Webster Financial Corporation for their services as Directors, effective April
2016.


Event
Amount
Annual Board Retainer - Lead Director
$
61,500


Annual Board Retainer - Director
$
42,000


Annual Audit Committee Retainer - Chair
$
24,000


Annual Audit Committee Retainer - Member
$
9,000


Annual Compensation Committee Retainer - Chair
$
16,000


Annual Compensation Committee Retainer - Member
$
6,000


Annual Nominating & Corporate Governance Committee Retainer - Chair
$
12,000


Annual Nominating & Corporate Governance Committee Retainer - Member
$
4,500


Annual Risk Committee Retainer - Chair
$
20,000


Annual Risk Committee Retainer - Member
$
6,000









